                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION



STEPHEN BUSHANSKY, on Behalf of
Himself and All Others Similarly Situated,
                                                  Civil Action No.:
                       Plaintiff,

       v.
                                                  CLASS ACTION COMPLAINT AND
MEDEQUITIES REALTY TRUST, INC.,                   DEMAND FOR JURY TRIAL
JOHN W. MCROBERTS, RANDALL L.
CHURCHEY, JOHN N. FOY, STEVEN I.
GERINGER, STEPHEN L. GUILLARD,
WILLIAM C. HARLAN, ELLIOTT
MANDELBAUM, and TODD W.
MANSFIELD,

                       Defendants.



       Plaintiff Stephen Bushansky (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and

upon information and belief based upon, inter alia, the investigation of his counsel as to all other

allegations herein, as follows:

                                    SUMMARY OF THE ACTION

       1.      This is a class action brought on behalf of the public stockholders of MedEquities

Realty Trust, Inc. (“MedEquities” or the “Company”) against MedEquities and its Board of

Directors (the “Board” or the “Individual Defendants”) for their violations of Sections 14(a) and

20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a),

and U.S. Securities and Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. 240.14a-9 and to

enjoin the vote on a proposed transaction, pursuant to which MedEquities will be acquired by




     Case 3:19-cv-00231 Document 1 Filed 03/17/19 Page 1 of 26 PageID #: 1
Omega Healthcare Investors, Inc. (“Omega”) (the “Proposed Transaction”).

       2.     On January 2, 2019, MedEquities and Omega issued a joint press release

announcing they had entered into an Agreement and Plan of Merger dated January 2, 2019 (the

“Merger Agreement”).      Pursuant to the terms of the Merger Agreement, each share of

MedEquities common stock will be converted into the right to receive (i) 0.235 of a share of

Omega common stock, and (ii) $2.00 in cash, plus a special cash dividend of $0.21 per share of

MedEquities common stock to be paid at closing of the transaction (the “Merger

Consideration”). Based on the closing price of Omega common stock of $35.15 per share on

December 31, 2018, the implied value of the Merger Consideration is $10.26 per share.

Separately, MedEquities will declare a special cash dividend of $0.21 per share payable to record

holders of MedEquities common stock immediately prior to the closing of the Proposed

Transaction. The Proposed Transaction represents an enterprise value of approximately $600

million.

       3.     On February 11, 2019, Omega filed a registration statement containing a joint

proxy statement/prospectus on Form S-4 (“Registration Statement”) with the SEC in connection

with the Proposed Transaction.        The Registration Statement, which recommends that

MedEquities stockholders vote in favor of the Proposed Transaction, omits or misrepresents

material information concerning, among other things: (i) the actual intrinsic standalone value of

the Company and Omega; (ii) the financial analyses performed by the Company’s financial

advisor Citigroup Global Markets Inc. (“Citi”); (iii) the background of the Proposed Transaction;

and (iv) Citi’s potential conflicts of interest. The failure to adequately disclose such material

information constitutes a violation of Sections 14(a) and 20(a) of the Exchange Act as

MedEquities stockholders need such information in order to cast a fully-informed vote in




                                     2
     Case 3:19-cv-00231 Document 1 Filed 03/17/19 Page 2 of 26 PageID #: 2
connection with the Proposed Transaction.

        4.       In short, unless remedied, MedEquities’ public stockholders will be forced to

make a voting decision on the Proposed Transaction without full disclosure of all material

information concerning the Proposed Transaction being provided to them. Plaintiff seeks to

enjoin the stockholder vote on the Proposed Transaction unless and until such Exchange Act

violations are cured.

                                 JURISDICTION AND VENUE

        5.       This Court has jurisdiction over the claims asserted herein for violations of

Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9 promulgated thereunder pursuant

to Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question

jurisdiction).

        6.       The Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations in this District, or is an individual

who has sufficient minimum contacts with this District so as to render the exercise of jurisdiction

by this Court permissible under traditional notions of fair play and substantial justice.

        7.       Venue is proper under 28 U.S.C. § 1391 because MedEquities is headquartered in

this District, and a substantial portion of the events or omissions giving rise to the claims

occurred in this District. Moreover, each of the Individual Defendants as Company officers

and/or directors has extensive contacts within this District.

                                             PARTIES

        8.       Plaintiff is, and has been continuously throughout all times relevant hereto, a

continuous stockholder of MedEquities.

        9.       MedEquities, a Maryland chartered corporation, is a self-managed and self-




                                      3
      Case 3:19-cv-00231 Document 1 Filed 03/17/19 Page 3 of 26 PageID #: 3
administered real estate investment trust that invests in a diversified mix of healthcare properties

and healthcare-related real estate debt investments. The Company’s common stock is traded on

the New York Stock Exchange under the ticker symbol “MRT.”

         10.   Defendant John W. McRoberts (“McRoberts”) has been Chief Executive Officer

(“CEO”) and Chairman of the Board since its formation in 2014.

         11.   Defendant Randall L. Churchey (“Churchey”) has been a director of the Company

since July 2014.

         12.   Defendant John N. Foy (“Foy”) has been a director of the Company since July

2014.

         13.   Defendant Steven I. Geringer (“Geringer”) has been a director of the Company

since August 2015.

         14.   Defendant Stephen L. Guillard (“Guillard”) has been a director of the Company

since August 2015.

         15.   Defendant William C. Harlan (“Harlan”) has been President, Chief Operating

Officer and a director of the Company since July 2014.

         16.   Defendant Elliott Mandelbaum (“Mandelbaum”) has been a director of the

Company since July 2014.

         17.   Defendant Todd W. Mansfield (“Mansfield”) has been a director of the company

since February 2018.

         18.   Defendants referenced in paragraphs 10 to 17 are collectively referred to herein as

the “Board” or the “Individual Defendants.”

                               OTHER RELEVANT ENTITIES

         19.   Omega, a Maryland corporation, is a real estate investment trust that invests in the




                                        4
        Case 3:19-cv-00231 Document 1 Filed 03/17/19 Page 4 of 26 PageID #: 4
long-term healthcare industry, primarily in skilled nursing and assisted living facilities. Its

portfolio of assets is operated by a diverse group of healthcare companies, predominantly in a

triple-net lease structure. Its assets span all regions within the US, as well as in the UK.

Omega’s headquarters are located at 200 international Circle Suite 3500, Hunt Valley, MD,

21030. Omega is traded on the New York Stock Exchange under the ticker symbol “OHI.”

                               CLASS ACTION ALLEGATIONS

       20.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of all persons and entities that own MedEquities common

stock (the “Class”). Excluded from the Class are defendants and their affiliates, immediate

families, legal representatives, heirs, successors or assigns and any entity in which defendants

have or had a controlling interest.

       21.     Plaintiff’s claims are properly maintainable as a class action under Rule 23 of the

Federal Rules of Civil Procedure.

       22.     The Class is so numerous that joinder of all members is impracticable. While the

exact number of Class members is unknown to Plaintiff at this time and can only be ascertained

through discovery, Plaintiff believes that there are thousands of members in the Class. As of

January 2, 2019, there were approximately 31,840,651 shares of MedEquities common stock

issued and outstanding. All members of the Class may be identified from records maintained by

MedEquities or its transfer agent and may be notified of the pendency of this action by mail,

using forms of notice similar to those customarily used in securities class actions.

       23.     Questions of law and fact are common to the Class and predominate over

questions affecting any individual Class member, including, inter alia:

               (a)     Whether defendants violated Section 14(a) of the Exchange Act and Rule




                                     5
     Case 3:19-cv-00231 Document 1 Filed 03/17/19 Page 5 of 26 PageID #: 5
14a-9 promulgated thereunder;

               (b)     Whether the Individual Defendants have violated Section 20(a) of the

Exchange Act; and

               (c)     Whether Plaintiff and the other members of the Class would suffer

irreparable harm were the Proposed Transaction consummated.

       24.     Plaintiff will fairly and adequately protect the interests of the Class, and has no

interests contrary to or in conflict with those of the Class that Plaintiff seeks to represent.

Plaintiff has retained competent counsel experienced in litigation of this nature.

       25.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy. Plaintiff knows of no difficulty to be encountered in the

management of this action that would preclude its maintenance as a class action.

       26.     Defendants have acted on grounds generally applicable to the Class with respect

to the matters complained of herein, thereby making appropriate the relief sought herein with

respect to the Class as a whole.

                               SUBSTANTIVE ALLEGATIONS

Company Background

       27.     Incorporated in April 2014, MedEquities is a self-managed and self-administered

real estate investment trust that invests in a diversified mix of healthcare properties and

healthcare-related real estate debt investments. MedEquities primarily invests in fee ownership

of facilities with long-term triple-net leases with healthcare providers or operators. MedEquities

also provides debt financing to healthcare providers, typically in the form of mortgage and

mezzanine loans and capital to finance the development of healthcare properties.

       28.     MedEquities conducts its business through an umbrella partnership real estate




                                     6
     Case 3:19-cv-00231 Document 1 Filed 03/17/19 Page 6 of 26 PageID #: 6
investment trust (“UPREIT”) structure, consisting of MedEquities Realty Operating Partnership

LP (“MedEquities OP”) and its subsidiaries. MedEquities is the sole member of MedEquities

OP GP, LLC, the general partner of MedEquities OP. All of MedEquities’ assets are held by,

and its operations are conducted through, MedEquities OP.             As of December 31, 2018,

MedEquities owned all of the outstanding units of limited partnership interest of MedEquities

OP.

       29.     As of December 31, 2018, MedEquities’ portfolio was comprised of 34 healthcare

facilities that contain a total of 2,758 licensed beds. The healthcare facilities are comprised of 20

skilled nursing facilities, five behavioral health facilities, three acute care hospitals, two long-

term acute care hospitals, two inpatient rehabilitation facilities, one assisted living facility and

one medical office building. MedEquities owns 100% of nearly all of its properties. The

Company’s properties were acquired for an aggregate gross purchase price of $598.1 million,

and are located in Texas, California, Nevada, South Carolina, Indiana, Connecticut and

Tennessee. Additionally, as of December 31, 2018, MedEquities has six healthcare-related debt

investments totaling $52.0 million.

       30.     In November 2018, MedEquities signed a new, 15-year triple-net master lease for

ten skilled nursing facilities in Texas (“Texas Ten Portfolio”). MedEquities acquired the Texas

Ten Portfolio in 2015 for $145 million and is the largest gross investment held by MedEquities.

The initial base rent under the lease is $7.7 million with annual escalators of 2.0% and two, five-

year tenant renewal options.

       31.     On November 9, 2018, MedEquities issued a press release announcing its third

quarter 2018 financial results, reporting total revenue of $9,678,000 for the third quarter of 2018,

and total aggregate revenue of $43,954,000 for the first nine months ended September 30, 2018.




                                      7
      Case 3:19-cv-00231 Document 1 Filed 03/17/19 Page 7 of 26 PageID #: 7
The Sale Process

       32.     In early 2018, members of MedEquities’ senior management and its financial

advisors had a series of meetings with members of senior management and the financial advisors

of a strategic party referred to in the Registration Statement as “Party A.” The parties discussed

their respective companies, including their respective assets and tenants, and a potential business

combination.

       33.     On January 29, 2018, MedEquities and Party A entered into a mutual non-

disclosure agreement.

       34.     On August 2, 2018, defendant McRoberts had lunch with a representative of Citi,

who suggested, among other alternatives, a potential business combination between Omega and

MedEquities.

       35.     On August 15, 2018, a representative of Citi called Taylor Pickett (“Pickett”), the

CEO of Omega, to discuss, among other potential strategic alternatives, a potential acquisition of

MedEquities by Omega.

       36.     On August 16, 2018, Citi presented to Omega an overview of MedEquities and an

illustrative net asset value (“NAV”) analysis and capitalization summary of MedEquities based

on publicly available information. Citi inquired as to whether Omega would be interested in

pursuing a potential business combination transaction with MedEquities. Pickett confirmed

Omega’s preliminary interest in exploring a potential transaction with MedEquities.

       37.     On August 17, 2018, a representative of Citi called defendant McRoberts to

inform him of Omega’s interest in exploring a potential transaction with MedEquities.

Defendant McRoberts confirmed MedEquities’ preliminary interest in exploring a potential

transaction with Omega.




                                     8
     Case 3:19-cv-00231 Document 1 Filed 03/17/19 Page 8 of 26 PageID #: 8
       38.     On August 23, 2018, MedEquities and Omega entered into a non-disclosure

agreement.

       39.     On September 4, 2018, defendant McRoberts received an unsolicited call from the

CEO of a strategic buyer referred to in the Registration Statement as “Party D,” to express Party

D’s interest in a potential asset-level acquisition of MedEquities’ skilled nursing facilities based

on its review of MedEquities’ publicly available information. MedEquities and Party D were

subject to a prior mutual non-disclosure agreement.

       40.     On September 27, 2018, Party D submitted to MedEquities a written non-binding

indication of interest regarding an asset-level acquisition of MedEquities’ skilled nursing

facilities for an aggregate gross purchase price between $172.0 million and $181.0 million in

cash. MedEquities did not pursue further discussions with Party D regarding the proposal.

       41.     On October 11, 2018, Omega submitted to MedEquities a written non-binding

proposal for an all-stock transaction based on an exchange ratio of 0.333 of a share of Omega

common stock for each share of MedEquities common stock, which represented an implied price

of $10.65 per share of MedEquities common stock based on the closing price of Omega common

stock on October 12, 2018.

       42.     On October 18, 2018, MedEquities and Citi signed an engagement letter

formalizing the retention of Citi as financial advisor to MedEquities in connection with a

potential transaction.

       43.     On October 23, 2018, at the direction of the Board, Citi called representatives of

Omega to convey a counterproposal at an exchange ratio of 0.355 of a share of Omega common

stock for each share of MedEquities common stock.

       44.     On October 30, 2018, Citi delivered its relationship disclosure (“Citi Relationship




                                     9
     Case 3:19-cv-00231 Document 1 Filed 03/17/19 Page 9 of 26 PageID #: 9
Disclosure”) to MedEquities, which was subsequently shared and reviewed with the Board. In

the Citi Relationship Disclosure, Citi included certain disclosures regarding, among other things:

(i) Citi’s investment banking, commercial banking and other financial services to both

MedEquities and Omega and aggregate compensation received for such services during the prior

two-year period; (ii) that, during such period, Citi had not been engaged to provide merger and

acquisition, underwriting, lending and financial advisory services to Omega; (iii) that, except as

otherwise disclosed, neither Citi nor its affiliates or Citi deal team members were currently

providing (or, during the course of the engagement, and without MedEquities’ prior written

consent, would provide) any such financial advisory services to Omega in connection with the

transaction contemplated by the engagement, and, in the ordinary course of business, Citi

employees, including the deal team members, meet with Omega to discuss strategic opportunities

and potential transactions involving potential counterparties in Omega’s industry, including

MedEquities, and (iv) the content and nature of the discussions Citi had with representatives of

Omega and MedEquities prior to Citi being engaged by MedEquities.              Subsequently, the

MedEquities Board ratified the engagement of Citi as MedEquities’ financial advisor in

connection with the merger.

       45.     On November 2, 2018, Omega conveyed a revised proposal for an all-stock

transaction based on an exchange ratio of 0.342 of a share of Omega common stock for each

share of MedEquities common stock. Later on November 2, 2018, MedEquities conveyed a

counterproposal of a 0.348 exchange ratio (conditioned upon MedEquities not paying a dividend

for the third quarter of 2018) and the inclusion in the merger agreement of a window-shop

provision with a termination fee equal to 1.75% with respect to the first 30 days following

execution of the merger agreement and 3.75% thereafter.




                                     10
    Case 3:19-cv-00231 Document 1 Filed 03/17/19 Page 10 of 26 PageID #: 10
       46.     On November 3, 2018, Omega communicated in writing its agreement to move

forward with the 0.348 exchange ratio.

       47.     On November 5, 2018, Omega submitted to MedEquities a revised written non-

binding proposal for an all-stock transaction based on an exchange ratio of 0.348 of a share of

Omega common stock for each share of MedEquities common stock, as well as the inclusion in

the merger agreement of a 30-day window-shop period with a termination fee of 1.75% of

MedEquities’ enterprise value for 30 days following execution of the merger agreement and

3.75% thereafter.

       48.     On November 12, 2018, MedEquities and Omega agreed upon a non-binding term

sheet and entered into an exclusivity agreement with an exclusivity period through 5:00 p.m. ET

on December 17, 2018. The term sheet provided for, among other things, an exchange ratio of

0.348 of a share of Omega common stock for each share of MedEquities common stock.

       49.     On November 24, 2018, defendant McRoberts and Pickett had a call during which

Pickett communicated that Omega was not willing to proceed with a transaction at an exchange

ratio of 0.348 due to its revised valuation of MedEquities and additional due diligence, as well as

the increase in the price of the Omega common stock from $32.74 per share when the 0.348

exchange ratio had been informally agreed upon to $36.33 per share as of November 23, 2018.

       50.     On December 10, 2018, MedEquities received a written non-binding indication of

interest from Party D to acquire all of the issued and outstanding shares of MedEquities common

stock for $8.55 per share. The proposal indicated that Party D was open to an all-cash

transaction, an all-stock transaction or a combination of cash and stock.

       51.     On December 19, 2018, Omega communicated to MedEquities a proposal with

merger consideration for each share of MedEquities common stock comprised of (i) 0.230 of a




                                     11
    Case 3:19-cv-00231 Document 1 Filed 03/17/19 Page 11 of 26 PageID #: 11
share of Omega common stock and (ii) $2.02 in cash, plus a special cash dividend of $0.21 per

share of MedEquities common stock to be paid at closing of the transaction.

       52.     The next day, MedEquities and Omega informally agreed on merger

consideration for each share of MedEquities common stock comprised of (i) 0.235 of a share of

Omega common stock, and (ii) $2.00 in cash, plus a special cash dividend of $0.21 per share of

MedEquities common stock to be paid at closing of the transaction. In addition, MedEquities

would be permitted to pay its regular quarterly dividend of up to $0.21 per share with respect to

the fourth quarter of 2018 and all subsequent dividends in accordance with past practice, other

than with respect to the third quarter of 2018.

       53.     On January 1, 2019, the Board met, Citi delivered its fairness opinion and the

Board approved the execution, delivery and performance by MedEquities of the Merger

Agreement and the consummation of the transactions contemplated thereby.

       54.     On January 2, 2019, MedEquities and Omega executed and delivered the Merger

Agreement.

The Proposed Transaction

       55.     On January 2, 2019, Omega and MedEquities issued a joint press release

announcing the Proposed Transaction. The press release states, in relevant part:

       Hunt Valley, MD and Nashville, TN – January 2, 2019 – Omega Healthcare
       Investors, Inc. (NYSE: OHI) (“Omega”) and MedEquities Realty Trust, Inc.
       (NYSE: MRT) (“MedEquities”) today announced the execution of a definitive
       merger agreement under which Omega will acquire all of the outstanding shares
       of MedEquities. The transaction represents an enterprise value of approximately
       $600 million for MedEquities and further diversifies Omega’s assets and
       operators. The boards of directors of both companies have unanimously approved
       the transaction.

       Under the terms of the agreement, MedEquities stockholders will receive a fixed
       exchange ratio of 0.235 Omega common shares plus $2.00 in cash for each share
       of MedEquities common stock held by them, which represents a value of $10.26



                                     12
    Case 3:19-cv-00231 Document 1 Filed 03/17/19 Page 12 of 26 PageID #: 12
         per MedEquities share based on the $35.15 closing price for Omega common
         stock on December 31, 2018. Separately, MedEquities will declare a special cash
         dividend of $0.21 per share payable to the holders of record of MedEquities
         common stock as of the end of trading on the New York Stock Exchange on the
         trading day immediately prior to the closing date of the transaction. There are no
         changes planned to Omega’s board of directors or executive officers related to the
         merger transaction.

         Taylor Pickett, Omega’s Chief Executive Officer stated, “John and his team have
         built a high quality diversified portfolio, which should provide Omega with
         meaningful future growth opportunities.” Mr. Pickett continued, “This acquisition
         reinforces our commitment to the skilled nursing and senior housing industry,
         while adding new asset types to our portfolio furthering our strategic objectives.”

          John McRoberts, Chairman and Chief Executive Officer of MedEquities added,
         “This is a very compelling transaction for MedEquities’ stockholders. We believe
         going forward that our stockholders will be in an excellent position from having
         an investment in Omega’s diversified portfolio. Taylor and his team have a long
         and successful history of asset growth and diversification as well as solid asset
         management. Additionally, our operators will benefit from Omega’s depth of
         knowledge of the healthcare industry, their strong capital position and their
         commitment to support and grow with their tenants.”

Insiders’ Interests in the Proposed Transaction

         56.    MedEquities insiders are the primary beneficiaries of the Proposed Transaction,

not the Company’s public stockholders. The Board and the Company’s executive officers are

conflicted because they will have secured unique benefits for themselves from the Proposed

Transaction not available to Plaintiff and the public stockholders of MedEquities.

         57.    Upon consummation of the Proposed Transaction, each restricted stock unit held

by MedEquities executive officers, whether vested or unvested, will automatically vest and

convert into the right to receive the Merger Consideration. The following table sets forth the

outstanding MedEquities restricted shares held by MedEquities’ executive officers and directors:

                                                                                      Estimated Value of
                                                                                          Accelerated
                                                                    Outstanding             Vesting
                                                                   MedEquities            of Unvested
Name                                                              Restricted Shares   Restricted Shares(1)


Named Executive Officer:


                                        13
       Case 3:19-cv-00231 Document 1 Filed 03/17/19 Page 13 of 26 PageID #: 13
John W. McRoberts                                                      25,751          $

                                                                          25,
                                                                          75
William C. Harlan                                                          1

                                                                          13,
                                                                          16
Jeffery C. Walraven                                                        8

Non-Employee Director:

                                                                          6,7
Randall L. Churchey                                                       08

                                                                          6,7
John N. Foy                                                               08

                                                                          6,7
Steven I. Geringer                                                        08

                                                                          6,7
Stephen L. Guillard                                                       08

                                                                          4,4
Elliott Mandelbaum                                                        56

                                                                          6,6
Todd W. Mansfield                                                         84



          58.       In addition, if they are terminated in connection with the Proposed Transaction,

MedEquities’ named executive officers are set to receive substantial cash severance payments, as

set forth in the following table:

                                                                                       Estimated
                                                                                      Maximum
Executive Officer                                                                     Severance(1)


                                                                                            923,
John W. McRoberts                                                                     $     267

                                                                                            931,
William C. Harlan                                                                           817




                                      14
     Case 3:19-cv-00231 Document 1 Filed 03/17/19 Page 14 of 26 PageID #: 14
                                                                                       811,
Jeffery C. Walraven                                                                    425



        59.      Additionally, in connection with the entry into the Merger Agreement,

MedEquities entered into retention incentive award agreements with each of its executive

officers.     Pursuant to the retention agreements, if the merger is consummated, defendants

McRoberts and Harlan and Jeffery C. Walraven, the Company’s Executive Vice President and

Chief Financial Officer, will be paid cash awards of $486,000, $186,000 and $121,000,

respectively.

The Registration Statement Contains Numerous Material Misstatements or Omissions

        60.      Defendants filed a materially incomplete and misleading Registration Statement

with the SEC and disseminated it to MedEquities’ stockholders. The Registration Statement

misrepresents or omits material information that is necessary for the Company’s stockholders to

make an informed voting decision in connection with the Proposed Transaction.

        61.      Specifically, as set forth below, the Registration Statement fails to provide

Company stockholders with material information or provides them with materially misleading

information concerning: (i) the actual intrinsic standalone value of the Company and Omega; (ii)

the financial analyses performed by the Company’s financial advisor Citi; (iii) the background of

the Proposed Transaction; and (iv) Citi’s potential conflicts of interest.         Accordingly,

MedEquities stockholders are being asked to vote for the Proposed Transaction without all

material information at their disposal.

Material Omissions Concerning MedEquities’ and Omega’s Financial Projections

        62.      The Registration Statement is materially deficient because it fails to disclose

material information relating to MedEquities’ and Omega’s management’s best estimates of the



                                     15
    Case 3:19-cv-00231 Document 1 Filed 03/17/19 Page 15 of 26 PageID #: 15
Company’s and Omega’s respective intrinsic value and prospects going forward.

       63.    With respect to MedEquities’ financial projections for fiscal years 2019 to 2023,

the Registration Statement fails to disclose the following projection line items: (i) stock-based

compensation expense; (ii) acquisition costs; (iii) franchise, excise and other taxes; (iv)

investments and capital expenditures; (v) non-cash interest income; (vi) straight-line rental

revenue; (vii) income attributable to noncontrolling interest; (viii) repayment of MedEquities’

mortgage investments; (ix) cash rental income; (x) property related operating expenses; (xi) net

income; and (xii) depreciation and amortization.

       64.    Additionally, the Registration Statement sets forth that Citi performed “an

illustrative discounted cash flow analysis of Omega in which Citi calculated the estimated

present value (as of December 31, 2018) of the standalone unlevered, after-tax free cash flows

that Omega was expected to generate during the fiscal year ending December 31, 2019 through

the full fiscal year ending December 31, 2023, based on the forecasts and estimates relating to

Omega prepared and provided by Omega management.” Id. at 57. The Registration Statement

fails, however, to disclose Omega’s standalone unlevered, after-tax free cash flows that Omega

was expected to generate during the fiscal year ending December 31, 2019 through the full fiscal

year ending December 31, 2023, based on the forecasts and estimates relating to Omega prepared

and provided by Omega management.

       65.    Moreover, in connection with the Board’s approval of the Proposed Transaction,

the Board considered a number of factors, including “the complementary portfolios and business

strategies of MedEquities and Omega will allow the combined company to capture immediate

and substantial cost synergies in the form of corporate general and administrative cost savings,

operating cost savings and interest expense.” Id. at 48. Yet, the Registration Statement fails to




                                     16
    Case 3:19-cv-00231 Document 1 Filed 03/17/19 Page 16 of 26 PageID #: 16
disclose the amount of cost synergies the combined company expects to achieve upon

consummation of the Proposed Transaction.

       66.      The omission of this information renders the statements in the “Opinion of

MedEquities’ Financial Advisor,” “Certain MedEquities Unaudited Prospective Financial

Information,” and “Recommendation of the MedEquities Board and Reasons for the Merger”

sections of the Registration Statement false and/or materially misleading in contravention of the

Exchange Act.

Material Omissions Concerning Citi’s Financial Analyses

       67.      The Registration Statement describes Citi’s fairness opinion and the various

valuation analyses performed in support of its opinion. However, the description of Citi’s

fairness opinion and analyses fails to include key inputs and assumptions underlying these

analyses. Without this information, as described below, MedEquities’ public stockholders are

unable to fully understand these analyses and, thus, are unable to determine what weight, if any,

to place on Citi’s fairness opinion in determining whether to vote in favor of the Proposed

Transaction. This omitted information, if disclosed, would significantly alter the total mix of

information available to MedEquities’ stockholders.

       68.      With respect to Citi’s Discounted Cash Flow Analysis, the Registration Statement

fails to disclose: (i) the Company’s unlevered, after-tax free cash flows that MedEquities was

expected to generate during the fiscal year ending December 31, 2019 through the full fiscal year

ending December 31, 2023 utilized by Citi in this analysis;1 (ii) quantification of the adjustments

to the present values of the unlevered, after-tax free cash flows and the derived terminal value


1
 Alternatively, to the extent the unlevered, after-tax free cash flows Citi utilized in its
Discounted Cash Flow Analysis are disclosed on page 59 of the Recommendation Statement, the
Recommendation Statement fails to and must expressly indicate this.



                                     17
    Case 3:19-cv-00231 Document 1 Filed 03/17/19 Page 17 of 26 PageID #: 17
resulting from the forecasted changes in cash flow form net mortgage investments; (iii) the

specific terminal year unlevered, after-tax free cash flow metric to which the selected perpetuity

growth rates were applied to derive the terminal value; (iv) the implied terminal value multiples

resulting from the analysis; and (v) quantification of the inputs and assumptions underlying the

discount rate range of 7.9% to 8.7%.

       69.       With respect to Citi’s Selected Public Companies Analysis, the Registration

Statement fails to disclose the individual multiples for the selected companies observed by Citi

as well as any benchmarking financial metrics of the selected companies.

       70.       With respect to Citi’s Selected Precedent Transactions Analysis, the Registration

Statement fails to disclose the NAV range provided by MedEquities’ management relied upon by

Citi in deriving a range of implied values per share for the Company.

       71.       Additionally, the Registration Statement sets forth that Citi performed a series of

additional analyses for Omega, including:

                an illustrative discounted cash flow analysis of Omega in which Citi
                 calculated the estimated present value (as of December 31, 2018) of the
                 standalone unlevered, after-tax free cash flows that Omega was expected
                 to generate during the fiscal year ending December 31, 2019 through the
                 full fiscal year ending December 31, 2023, based on the forecasts and
                 estimates relating to Omega prepared and provided by Omega
                 management. Citi performed this illustrative analysis by generally
                 utilizing the methodology described in the section above under “—
                 Discounted Cash Flow Analysis” and by applying estimates of Omega’s
                 weighted average cost of capital using discount rates ranging from 6.1% to
                 6.9%;

                an illustrative analysis for Omega based on all three Valuation Ratios
                 based on the 2019 FFO, generally utilizing the methodology described in
                 the section above under “— MedEquities Selected Public Companies
                 Analysis”, but excluding Omega from the applicable list of selected
                 comparable public companies;

                the estimated net asset value of Omega’s assets based publicly available
                 Wall Street research analysts’ estimates;


                                     18
    Case 3:19-cv-00231 Document 1 Filed 03/17/19 Page 18 of 26 PageID #: 18
                 undiscounted publicly available Wall Street research analysts’ price
                  targets for Omega shares; and

                 historical trading prices of Omega shares during the 52-week period ended
                  December 31, 2018.

Registration Statement at 57. The Registration Statement, however, fails to include the results

from any of these additional analyses for Omega. MedEquities stockholders must be provided

with this information in order to adequately assess and value the Merger Consideration, as a

portion of the Merger Consideration is composed of Omega stock.

        72.       When a banker’s endorsement of the fairness of a transaction is touted to

stockholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides stockholders with

a basis to project the future financial performance of a company, and allows stockholders to

better understand the financial analyses performed by the company’s financial advisor in support

of its fairness opinion.

        73.       The omission of this information renders the statements in the “Opinion of

MedEquities’ Financial Advisor” and “Certain MedEquities Unaudited Prospective Financial

Information” sections of the Registration Statement false and/or materially misleading in

contravention of the Exchange Act.

Material Omissions Concerning the Background Process of the Proposed Transaction
        74.       The Registration Statement omits material information relating to the sale process

leading up to the Proposed Transaction.

        75.       Critically, the Registration Statement fails to expressly indicate whether the

confidentiality agreements MedEquities entered into with potential buyers, including Parties A



                                     19
    Case 3:19-cv-00231 Document 1 Filed 03/17/19 Page 19 of 26 PageID #: 19
and D, are still in effect and/or contain “don’t-ask-don’t-waive” standstill provisions that are

presently precluding each of these parties from making a topping bid for the Company.

        76.     The disclosure of the terms of the standstill provisions is crucial to MedEquities

stockholders being fully informed of whether their fiduciaries have put in place restrictive

devices to foreclose a topping bid for the Company.

        77.     Additionally, the Registration Statement fails to disclose when MedEquities and

Party D first entered into their mutual non-disclosure agreement, whether this agreement was the

result of Party D and MedEquities discussing a possible acquisition, merger or other transaction,

and if so, any proposed price terms and transaction structures related thereto.

        78.     The omission of this information renders the statements in the “Background of the

Merger” section of the Registration Statement false and/or materially misleading in

contravention of the Exchange Act.

Material Omissions Concerning Citi’s Potential Conflicts of Interest

        79.     The Registration Statement fails to disclose material information concerning

potential conflicts of interest faced by Citi.

        80.     The Registration Statement sets forth that;

        On October 30, 2018, Citi delivered its relationship disclosure (which we refer to
        as the “Citi Relationship Disclosure”) to MedEquities, which was subsequently
        shared and reviewed with the MedEquities Board. In the Citi Relationship
        Disclosure, Citi included certain disclosures regarding, among other things:
        (i) Citi’s investment banking, commercial banking and other financial services to
        both MedEquities and Omega and aggregate compensation received for such
        services during the prior two-year period; (ii) that, during such period, Citi had
        not been engaged to provide merger and acquisition, underwriting, lending and
        financial advisory services to Omega; (iii) that, except as otherwise disclosed,
        neither Citi nor its affiliates or Citi deal team members were currently providing
        (or, during the course of the engagement, and without MedEquities’ prior written
        consent, would provide) any such financial advisory services to Omega in
        connection with the transaction contemplated by the engagement, and, in the
        ordinary course of business, Citi employees, including the deal team members,



                                     20
    Case 3:19-cv-00231 Document 1 Filed 03/17/19 Page 20 of 26 PageID #: 20
        meet with Omega to discuss strategic opportunities and potential transactions
        involving potential counterparties in Omega’s industry, including MedEquities,
        and (iv) the content and nature of the discussions Citi had with representatives of
        Omega and MedEquities prior to Citi being engaged by MedEquities.
        Subsequently, the MedEquities Board ratified the engagement of Citi as
        MedEquities’ financial advisor in connection with the merger.

Id. at 42. However, the Registration Statement fails to disclose (i) the specific timing of Citi deal

team members meeting with Omega to discuss strategic opportunities and potential transactions

involving counterparties in Omega’s industry, including MedEquities; (ii) whether in these

meetings with Omega, Citi deal team members ever provided Omega materials setting forth

potential purchase prices for an acquisition of MedEquities; and (iii) the specific content and

nature of the discussions Citi had with Omega prior to Citi being engaged by MedEquities.

        81.     Additionally, Citi acted as the lender under MedEquities’ existing $300 million

revolving credit facility and term loan, both of which were last refinanced in February 2017 and

have subsequently been amended. The Registration Statement fails to disclose whether any of

the Citi deal team members were also involved in the negotiation of the credit facility and term

loan refinancing and amendment.

        82.     Full disclosure of investment banker conflicts is required due to the central role

played by investment banks in the evaluation, exploration, selection, and implementation of

strategic alternatives.

        83.     The omission of this information renders the statements in the “Background of the

Merger,” and “Opinion of MedEquities’ Financial Advisor” sections of the Registration

Statement false and/or materially misleading in contravention of the Exchange Act.

        84.     The Individual Defendants were aware of their duty to disclose this information

and acted negligently (if not deliberately) in failing to include this information in the Registration

Statement. Absent disclosure of the foregoing material information prior to the stockholder vote



                                     21
    Case 3:19-cv-00231 Document 1 Filed 03/17/19 Page 21 of 26 PageID #: 21
on the Proposed Transaction, Plaintiff and the other members of the Class will be unable to make

a fully-informed voting decision and are thus threatened with irreparable harm warranting the

injunctive relief sought herein.

                                    CLAIMS FOR RELIEF

                                            COUNT I

          Class Claims Against All Defendants for Violations of Section 14(a) of the
                  Exchange Act and Rule 14a-9 Promulgated Thereunder

       85.     Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       86.     During the relevant period, defendants disseminated the false and misleading

Registration Statement specified above, which failed to disclose material facts necessary in order

to make the statements made, in light of the circumstances under which they were made, not

misleading in violation of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated

thereunder.

       87.     By virtue of their positions within the Company, the defendants were aware of

this information and of their duty to disclose this information in the Registration Statement. The

Registration Statement was prepared, reviewed, and/or disseminated by the defendants.           It

misrepresented and/or omitted material facts, including material information about the actual

intrinsic standalone value of the Company and Omega, the financial analyses performed by the

Company’s financial advisor Citi, the background of the Proposed Transaction, and Citi’s

potential conflicts of interest. The defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       88.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder would consider them important in deciding how to



                                     22
    Case 3:19-cv-00231 Document 1 Filed 03/17/19 Page 22 of 26 PageID #: 22
vote on the Proposed Transaction.

       89.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       90.     Because of the false and misleading statements in the Registration Statement,

Plaintiff and the Class are threatened with irreparable harm, rendering money damages

inadequate.   Therefore, injunctive relief is appropriate to ensure defendants’ misconduct is

corrected.

                                           COUNT II

                     Class Claims Against the Individual Defendants for
                       Violations of Section 20(a) of the Exchange Act

       91.     Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       92.     The Individual Defendants acted as controlling persons of MedEquities within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of MedEquities and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Registration

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       93.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

       94.     In particular, each of the Individual Defendants had direct and supervisory



                                     23
    Case 3:19-cv-00231 Document 1 Filed 03/17/19 Page 23 of 26 PageID #: 23
involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the securities

violations as alleged herein, and exercised the same.        The Registration Statement at issue

contains the unanimous recommendation of each of the Individual Defendants to approve the

Proposed Transaction. They were, thus, directly involved in the making of this document.

        95.    In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were each involved in negotiating, reviewing, and approving

the Proposed Transaction. The Registration Statement purports to describe the various issues

and information that they reviewed and considered—descriptions which had input from the

directors.

        96.    By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

        97.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule

14a-9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act.      As a direct and proximate result of defendants’ conduct, MedEquities’

stockholders will be irreparably harmed.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands injunctive relief, in his favor and in favor of the Class

and against defendants as follows:

        A.     Ordering that this action may be maintained as a class action and certifying

Plaintiff as the Class representative and Plaintiff’s counsel as Class counsel;




                                     24
    Case 3:19-cv-00231 Document 1 Filed 03/17/19 Page 24 of 26 PageID #: 24
       B.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction

and any vote on the Proposed Transaction, unless and until defendants disclose and disseminate

the material information identified above to MedEquities stockholders;

       C.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange

Act, as well as SEC Rule 14a-9 promulgated thereunder;

       E.      Awarding Plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff respectfully requests a trial by jury on all issues so triable.

Dated: March 16, 2019
                                                    /s/ Paul Kent Bramlett
                                                    Paul Kent Bramlett TN #7387/MS #4291
                                                    BRAMLETT LAW OFFICES
                                                    Paul Kent Bramlett #7387/ MS #4291
                                                    Robert Preston Bramlett #25895
                                                    40 Burton Hills Blvd., Suite 200
                                                    P.O. Box 150734
                                                    Nashville, TN 37215
                                                    Tel.: 615.248.2828
                                                    Fax: 866.816.4116
                                                    E-mail: PKNASHLAW@aol.com
                                                             Robert@BramlettLawOffices.com

                                                    Attorneys for Plaintiff

OF COUNSEL:

WEISSLAW LLP
Richard A. Acocelli



                                     25
    Case 3:19-cv-00231 Document 1 Filed 03/17/19 Page 25 of 26 PageID #: 25
Michael A. Rogovin
Kelly K. Moran
1500 Broadway, 16th Floor
New York, New York 10036
 Tel.: (212) 682-3025
 Fax: (212) 682-3010




                                    26
   Case 3:19-cv-00231 Document 1 Filed 03/17/19 Page 26 of 26 PageID #: 26
